Citation Nr: 0813663	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bladder and urinary 
tract infections (UTI).

3.  Entitlement to service connection for amenorrhea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to the benefits sought on appeal.  

The February 2002 rating decision also denied entitlement to 
service connection for allergic rhinitis, acute 
conjunctivitis, palpitations, dermatitis, gastroesophageal 
reflux disease, kidney condition, headaches, right and left 
knee conditions, right and left foot conditions, and hearing 
loss.  The veteran filed a notice of disagreement (NOD) with 
respect to these issues.  A statement of the case (SOC) was 
issued in January 2003 reflecting that the veteran initiated 
appeals regarding 16 matters.  In her February 2003 VA Form 
9, however, the veteran specifically indicated that she was 
only appealing four issues - the three on the title page, and 
the matter involving the proper rating for her service-
connected low back disorder.  As she has so confined her 
appeal, no other issues are in appellate status. 38 C.F.R. 
§ 20.302(b).

As to the low back disorder, the Board points out that in the 
February 2002 rating decision, the RO awarded service 
connection for scoliosis with chronic low back pain and 
assigned a 10 percent evaluation effective April 2000.  The 
veteran's NOD simply expressed disagreement with the February 
2002 rating decision.  While a claim of entitlement to a 
higher initial evaluation was not included in the January 
2003 SOC, the claim was included in the January 2004 
supplemental statement of the case (SSOC) and readjudicated 
in a January 2004 rating decision wherein a 40 percent rating 
was assigned effective February 2001.  In a February 2004 
statement, the veteran indicated that she was satisfied with 
the increased 40 percent rating.  As such, this claim is no 
longer in appellate status.

The veteran presented testimony before the Board in March 
2007.  The transcript has been associated with the claims 
folder.

The claims of entitlement to service connection for bladder 
and urinary tract infections and amenorrhea are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The competent medical evidence of record does not contain 
a current diagnosis of sinusitis.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
sinusitis are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, what subset of the necessary 
information or evidence, if any, the claimant is to provide, 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Additionally, proper 
notice should inform the claimant that he may submit any 
other evidence he has in his possession that may be relevant 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the veteran filed her claim in April 2000, 
prior to the enactment of the VCAA.  In an April 2000 letter, 
she was notified to submit evidence showing a current 
disability, an injury or disability that began in service, 
and evidence showing a link between the two.  The claim was 
originally denied by the RO in July 2000.  Additional 
evidence and statements were received within the year 
following the issuance of the July 2000 rating decision.  

In July 2001, the veteran was again notified to submit 
evidence that sinusitis was incurred during military service.  
In November 2001, the veteran indicated that she had no 
further evidence to submit in support of her claim.  The 
claim was readjudicated in February 2002.

Thereafter, in October 2005, the RO provided notice to the 
veteran regarding the information and evidence needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession that pertained to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical and personnel records, post-service 
private and VA treatment records, VA examination reports, and 
the transcript from the March 2007 Board hearing.  

Additional VA outpatient treatment records and a report of VA 
examination were associated with the claims folder after the 
January 2004 SSOC was issued; however, these records are not 
pertinent to the claim on appeal.  Thus, remand for 
preparation of an SSOC is not necessary.  38 C.F.R. 
§ 19.31(b).

The veteran testified in March 2007 that post-service private 
treatment records from Dr. B and Dr. S, were no longer 
available.  Transcript at 9-10.  Any further efforts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail in the claim for service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that she has sinusitis as a result of 
her active duty service.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and that the appeal as to this 
issue must be denied.

In this regard, the Board notes that there was little in the 
way of any documentation of a chronic sinus problem during 
service.  The veteran's service medical records show the 
veteran complained of sinus headaches of a two-week duration 
in November 1977.  She was diagnosed with acute sinusitis.  
Though she served another two years active duty service, 
medical records of subsequent treatment show no complaints or 
findings indicative of a sinus problem.  The mere fact that 
the veteran complained of sinus headaches in service is not 
enough to establish service connection; there must be 
evidence of a resulting chronic disability.  See Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997).  The September 1979 
separation examination was negative for a diagnosis of 
sinusitis.  Further, there has been no showing of continuity 
of symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  In short, a chronic sinus 
problem was not shown during service or for years immediately 
thereafter.

Private medical records from the Family Practice Center first 
diagnose acute sinusitis in December 1985, some six years 
after the veteran's discharge from active duty service.  The 
Board notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that an isolated complaint of sinus headaches in 1977 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

VA outpatient treatment records dated in October 1999 simply 
indicate the veteran stated that she had sinusitis.  These 
records contain no medical opinions and no objective findings 
to support her assertions that sinusitis in the 1980s and 
1990s had any relation to any aspect of her period of active 
duty service.  More importantly, the Board finds it pertinent 
that sinus films taken in July 2001 were normal.

Subsequent records do not contain a current diagnosis of 
chronic sinusitis, nor do they contain an opinion linking 
complaints of sinus problems to service.  Upon VA examination 
in December 2003, the veteran relayed a history of sinus 
problems.  She denied headaches, but endorsed congestion.  
Physical examination showed no paranasal sinus tenderness.  
There was no purulent discharge or crusting indicative of 
sinusitis.  X-rays of the sinuses were normal  The veteran's 
complaints were attributed to seasonal allergic rhinitis.  
The veteran was not diagnosed with sinusitis.  [The Board 
notes that service connection is currently in effect for 
allergic rhinitis.]  

Here, chronic sinusitis was not shown during service or for 
years thereafter.  Additionally, sinus problem shown in the 
1980s and 1990s were not related by competent medical 
evidence to the veteran's period of service.  Most 
importantly, the veteran is not currently diagnosed with a 
chronic sinus condition.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Such is the case in the instant matter as there is 
no currently diagnosed sinusitis.  

While the veteran contends that sinusitis has been present 
since her period of active military service and related 
thereto, her statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

The veteran has also filed claims for entitlement to service 
connection for bladder and urinary tract infections and 
amenorrhea.  For reasons discussed below, additional 
evidentiary development is necessary prior to adjudicating 
these claims.  Accordingly, further appellate consideration 
will be deferred and this case remanded for action as 
described below.

A VA examination is necessary prior to rendering a decision 
on the merits of the veteran's claims.  Under the VCAA, an 
examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

The veteran asserts that she has disability involving bladder 
and urinary tract infections and amenorrhea are the result of 
a 1976 sexual assault while on active duty.  Service medical 
records show the veteran was treated for possible hemorrhagic 
cystitis, urinary frequency, nocturia, dysuria, and hematuria 
during service.  The September 1979 separation examination 
noted painless urinary frequency and trace protein in the 
urine.  

Post-service, the veteran has repeatedly sought treatment for 
UTIs, dysuria, vaginal discharge, vaginitis, acute cystitis, 
and painful intercourse.  She underwent a hysterectomy in 
1993.  Upon VA examination in October 2007, the veteran was 
diagnosed with post-traumatic stress disorder (PTSD) 
secondary to military sexual trauma.  Service connection for 
PTSD was awarded in a November 2007 rating decision.  

VA examiners in December 2003 were unable to definitively 
link the veteran's repeated UTIs and amenorrhea on active 
duty to her current complaints.  The examiner stated that 
such was not possible "without more definite entries" in 
service.  The gynecologist suggested that she be afforded a 
genitourinary examination which was completed in December 
2003, the examiner simply indicated the veteran had no 
current UTI and did not provide a nexus opinion.

In light of the confirmation of the military sexual trauma, 
and the lack of any comment by a medical professional as to 
the possible relationship between the claimed disabilities 
and the inservice assault, the Board finds the current 
medical evidence of record insufficient, and that a new 
examination with opinion is in order. 

The Board is always free to supplement the record by seeking 
an advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the veteran should be scheduled to undergo VA 
genitourinary and gynecological examinations for the express 
purpose of determining the etiology of any currently 
diagnosed bladder and urinary tract infections and 
amenorrhea.  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should contact the veteran 
and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for bladder and urinary tract 
infections and amenorrhea since her 
discharge from service.  She should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO /AMC should 
schedule the veteran for VA genitourinary 
and gynecological examinations to 
ascertain: (a) whether the veteran 
currently has disability related to 
bladder and urinary tract infections 
and/or amenorrhea, and, if so (b) the 
likely etiology of any such disability.  
The veteran's claims folder must be 
available to, and reviewed by, the 
examiners in conjunction with the 
examination.  The examiners should 
indicate that the claims folder was 
reviewed and should comment on the 
treatment for possible hemorrhagic 
cystitis, urinary frequency, nocturia, 
dysuria, and hematuria during service.  
The examiner should be asked to opine 
whether it is at least as likely as not 
that any currently diagnosed bladder and 
urinary tract infections and/or 
amenorrhea is due to or aggravated by any 
aspect of the veteran's period of 
service, to include the verified military 
sexual trauma sustained in 1976.  The 
examiners should explain in detail the 
rationale for any opinions given.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO /AMC should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the RO /AMC must furnish 
to the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of her claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


